DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A cursory review of the application appears to show that the applicant (the inventor) is a pro se inventor (an inventor who is filing their own paperwork without the aid of an attorney). Therefore, if the applicant has any question or concerns with regards to the prosecution of this application (how to amend claims, how to overcome the rejection, etc.) they are encouraged to the contact the examiner of this application, Joshua Rodden, at (303) 297 – 4258.
If applicant wishes to contact a registered, patent practitioner for legal advice, registered patent practitioners can be found here: https://www.uspto.gov/learning-and-resources/patent-and-trademark-practitioners/finding-patent-practitioner .

Drawings
The drawings are objected to because:
The examiner notes that the drawings appear to lack any type of identifying reference numerals. While this is technically improper, it is noted that it is common to use reference numerals within the drawings so that the description can properly identify and explain the aspects of the invention. For example, see either one of U.S. Patent Application Publication No. 2016/0066453 (Quehl et al.) OR U.S. Patent No. 11,096,461 (Hicks, Jr.) as examples of how reference numerals are typically placed within drawings and explained in the accompanying specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
 The examiner notes that the specification appears to lack any type of page numbering. Page numbering should be added to one of the top or bottom middle of each page of the specification.
 Should applicant wish to add reference numerals to the drawings as discussed above, the same reference numerals should accordingly be added to the specification as well. See either one of U.S. Patent Application Publication No. 2016/0066453 (Quehl et al.) OR U.S. Patent No. 11,096,461 (Hicks, Jr.) as examples of how reference numerals are typically placed within drawings and explained in the accompanying specification.
Page 2, Line 10, replace “buttons” with “buttons.”
Page 2, Line 11, replace “case” with “case.”
Appropriate correction is required.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, Line 3, replace “place” with “place;”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the back" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace the phrase “the back” with “a back.” 
Claim 1, Line 2 recites “the phone case.” There is insufficient antecedent basis for this limitation in the claim. The issue with the above noted limitation is that claim language must be identical when describing a claim feature and thus it is indefinite and unclear as to whether “the phone case” as recited in line 2 is the same element as the “A case” as recited in line 1 of claim 1? For purposes of examination, they are assumed to be referring to the same claim element. Therefore, to fix this, replace “the phone case” in line 2 with “the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0066453 (Quhl et al.).
Regarding Claim 1, Quehl et al. teaches: Claim 1 - a case (100) for a cellular phone, wherein the case (100) comprises: (a) a compartment or pocket (125) integrated on the back of the phone case (100) allowing a headphone jack adapter (other cable (130) being shown but a headphone jack adapted is “configured to” be placed here as well) to be held in place, (b) a space located in the compartment (125) and adapted with holding brackets (126) to hold headphone jack adapter , (Figures 1-21 with Figure 4 being shown below); Claim 2 - a case for cellular phone according to claim 1, characterized in that the compartment or pocket (125), where the headphone jack adapter is held, is covered by an rubber or plastic strap (120) covering the headphone jack adapter in place and avoiding the casual displacement thereof, (Figures 1-21 with Figure 4 being shown below).

    PNG
    media_image1.png
    689
    472
    media_image1.png
    Greyscale

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 11,096,461 (Hicks, Jr.).
Regarding Claims 1 and 2, Hicks, Jr. teaches: a case (600) for a cellular phone, wherein the case (600) comprises: (a) a compartment or pocket (at (604)) integrated on the back of the phone case (600) allowing a headphone jack adapter (650) to be held in place, (b) a space located in the compartment (at (604)) and adapted with holding brackets (portions (AA) of insert (604)) to hold headphone jack adapter , (Annotated Figure 6 Below); Claim 2 - a case for cellular phone according to claim 1, characterized in that the compartment or pocket (at (604)), where the headphone jack adapter (650) is held, is covered by an rubber or plastic strap (620) covering the headphone jack adapter (650) in place and avoiding the casual displacement thereof, (Annotated Figure 6 Below).

    PNG
    media_image2.png
    357
    528
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0344925 (Lu et al.) in view of U.S. Patent Application Publication No. 2016/0066453 (Quehl et al.).
Regarding Claims 1 and 2, Lu et al. teaches: a case (100) for a cellular phone, wherein the case (100) comprises: (a) a compartment or pocket (115) integrated on the back of the phone case (100) allowing a headphone jack adapter (See paragraph [0011] which describes how the cutout (115) could be used to hold a headphone jack) to be held in place, (b) a space located in the compartment (115), (Figures 1A-2B); Claim 2 - a case for cellular phone according to claim 1, characterized in that the compartment or pocket (115), where the headphone jack adapter is held, is covered by an rubber or plastic strap (described in claim 5) covering the headphone jack adapter in place and avoiding the casual displacement thereof, (Figures 1A-2B).

    PNG
    media_image3.png
    362
    294
    media_image3.png
    Greyscale

Lu et al. does not teach: the space located in the compartment adapted with holding brackets (Claim 1). However, Quehl et al. teaches: Claim 1 - a space (125) located in the compartment (125) adapted with holding brackets (126), (Figures 1-21). Therefore, it would have been obvious to one of ordinary skill in the art to modify the case of Lu et al. to have the space located in the compartment adapted with holding brackets (Claim 1) as taught by Quehl et al. for the purposes of more securely holding an item in the compartment or pocket (115) of Lu et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649